Rutter, Deputy Attorney General,
By your communication of February 24, 1941, you request us to advise you upon certain factual situations which you conceive to arise under the provisions of the Act of March 29, 1899, P. L. 21, as amended by the Acts of April 27, 1909, P. L. 256, June 4,1915, P. L. 839, and May 24,1921, P. L. 1073, 63 PS §1 et seq., relating to certified public accountants.
The situations you request advice upon are as follows:
1. If a person does not hold a certificate as a certified public accountant granted under the laws of the Commonwealth of Pennsylvania, but is the holder of a certificate issued in compliance with the laws of another State, may that person legally assume and use (a) the designation “C. P. A.”, for example, “John Smith, C. P. A.”, or (6) the designation “C. P. A.”, together with a parenthetical statement as to the State from which his certificate was received, for example, “John Smith, C. P. A. (N. Y.)”?
2. If a member of the faculty of a Pennsylvania educational institution does not hold a certificate as a certified public accountant granted under the laws of the Commonwealth of Pennsylvania, but is the holder of a certificate issued in compliance with the laws of another State, is there a violation of laws of the Commonwealth of Pennsylvania if the educational institution, for the purpose of indicating the faculty member’s scholastic attainments, lists the name of such faculty member in its catalogs and other published bulletins and pamphlets, using thereafter or thereunder (a) the designation “C. P. A.”, for example, “John Smith, C.P. A.”, or (6) the designation of “C.P.A.” with a parenthetical statement as to the State from which *134his certificate was received, for example, “John Smith, C. P. A. (N. Y.)”?
3. Would the fact that the educational institution was (Í) a State or public institution, or (2) a private school run for the profit of its owners, make any difference in the answer to the foregoing question?
Section 1 of the Act of 1899, supra, is as follows:
“Any citizen of the United States, residing or having an office for the regular transaction of business in the state of Pennsylvania, being over the age of twenty-one years and of good moral character, and who shall have received from the governor of the state of Pennsylvania a certificate of his qualification to practice as a public expert accountant, as hereinafter provided, shall be designated and known as a certified public accountant, and no other person shall assume such title, or use the abbreviation C. P. A., or any other words, letters or figures to indicate that the person using the same is such certified public accountant. Every person holding such certificate, and every co-partnership of accountants, every member of which shall hold such certificates, may assume and use the title of certified public accountants, or the abbreviation thereof, C. P. A.: Provided, That no other person or co-partnership shall use such title or abbreviation, or other words, letters or figures, to indicate that the person or co-partnership using the same is such certified public accountant.”
Section 2 of said act as amended provides in part:
“. . . certified public accountants of other States of the United States, who have been certified for at least one year, may be recommended for certification, at the discretion of the said board, for certificates without any examination.”
Section 5 of the act is as follows:
“If any person shall hold himself out as having received the certificate provided for in this act, or shall assume to practice thereunder as a certified public accountant, or use the initials C. P. A., without having re*135ceived such certificate, or after the same shall have been revoked, he shall be deemed guilty of misdemeanor, and on conviction thereof shall be sentenced to pay a fine not exceeding five hundred dollars.”
We shall answer your questions, in the light of the legislation hereinbefore citéd, and quoted in part, seriatim.
1. A person who does not hold a certificate of his qualification to practice as a public expert accountant issued under the provisions of the Act of March 29, 1899, as amended, supra, may not, in Pennsylvania, legally use the designation “C. P. A.”, either with or without a parenthetical statement thereafter designating another State wherein such person did receive a certificate as a certified public accountant. See letter of advice of this department, written by Deputy Attorney General William I. Swoope, dated December 14,1921, to Horace P. Griffith, President of the Pennsylvania State Board of Examiners of Public Accountants.
If a person, otherwise qualified under the Act of 1899, as amended, supra, who does not possess the certificate therein provided for, but who has been certified as a public accountant for at least one year by another State, desires legally to use the designation “C. P. A.” in Pennsylvania, he must first be recommended to the Governor for certification under said act by the board.
2. The answer to question no. 2 is the same as to no. 1, supra. What the Act of 1899, as amended, forbids, is the use of the initials “C. P. A.” without having received the certificate stipulated in the act. It matters not who such person is, a teacher or a practicing accountant; what does matter is whether he uses or does not use the designation “C. P. A.” in accordance with the provisions of the act.
3. The answer to question no. 3 is already clear: It makes no difference.
It is our opinion, therefore, and you are accordingly advised, that no one who does not hold the certificate provided for in the Act of March 29,1899, as amended, may, *136in Pennsylvania, legally use the designation “C. P. A.”, with or without a parenthetical statement thereafter to the effect that the right to use said designation was acquired in a State other than Pennsylvania.